DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013 is being examined under the first inventor to file provisions of the AIA .
Status of the Application
This action is a first action on the merits in response to the application filed on 06/26/2019.
Status of Claims
Claims 1-20 filed on 06/26/2019 are currently pending and have been examined in this application.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/26/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 4 is objected to because of the following informality:  Claim 4 recites “a third number of approval points allotted to the first approver,” it should read “a third number of approval points allotted to the third approver”. 
Claim 13 is objected to because of the following informality:  Claim 13 recites “13. The dynamic approval system of claim 13, wherein the first effectiveness is based on a request load, an availability, request subject matter knowledge, an absolute position in an organization of the first approver, and a relative position in the organization with respect to the requester.” it should 
Examiner’s Notes
For the purpose of examination, the Examiner interprets claim 4 as reciting “a third number of approval points allotted to the third approver” and interprets the second claim 13 as reciting “14. The dynamic approval system of claim 13, wherein the first effectiveness is based on a request load, an availability, request subject matter knowledge, an absolute position in an organization of the first approver, and a relative position in the organization with respect to the requester”. The second claim 13 should be numbered claim 14. 

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)          the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)          the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)          the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations (claim 8) that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a control module for managing the dynamic approval system; an effectiveness module for determining an effectiveness value of a potential approver; a group module for identifying the potential approver based on an analysis of a request; a weight module for allocating approval points to each approver in an approval group; a risk module for determining a risk level associated with the request; a communication module. The specification explains what these modules are doing (function) but does not give any structures to these modules as far as what these modules are. Please see paragraphs 0019-0020 and 0024-0034.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Specifically, claims 1-20 are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea.
Claims 1-20 are directed to a process, machine, or manufacture (Step 1), however the claims are directed to the abstract idea of selecting approvers following an asset access request and sending an approval access request to one or more approvers. 
With respect to Step 2A Prong One of the framework, claim 1 recites an abstract idea. Claim 1 includes limitations for “determining, based on analyzing a risk level of the request, a minimum number of approval points required to approve the request; analyzing a first approver, based on communicating with the information system, including determining a first number of approval points allotted to the first approver; adding the first approver to an approval group, including adding the first number of approval points to a group number of approval points; comparing the group number of potential approval points to the minimum number of approval points; and sending a first approval request to the first approver in response to the group number of potential approval points having been greater than or equal to the minimum number of approval points”
The limitations above recite an abstract idea under Step 2A Prong One. More particularly, the limitations above fall within the Certain Method of Organizing Human Activities grouping, and specifically, managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). Accordingly, the claims recite an abstract idea.
As a result, claim 1 recites an abstract idea under Step 2A Prong One.
Claims 8 and 15 recite substantially similar limitations to those presented with respect to claim 1. As a result, claims 8 and 15 recite an abstract idea under Step 2A Prong One for the same reasons as stated above with respect to claim 1. Similarly, claims 2-7, 9-14, and 16-20 recite certain methods of organizing human activity because the claimed elements describe a process for allocating approvers to a request. As a result, claims 2-7, 9-14, and 16-20 recite an abstract idea under Step 2A Prong One.
With respect to Step 2A Prong Two of the framework, claim 1 does not include additional elements that integrate the abstract idea into a practical application. Claim 1 includes additional elements that does not recite an abstract idea. The additional elements of claim 1 include “analyzing a request from a requester with a natural language processor” and “communicating, based on analyzing the request, with an information system external to the dynamic approval system”. When considered in view of the claim as a whole, the step of “analyzing a request from a requester with a natural language processor” and “communicating, based on analyzing the request, with an information system external to the dynamic approval system” are generally linking the abstract idea to a specific technology environment. As a result, claim 1 does not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
As noted above, claims 8 and 15 recite substantially similar limitations to those recited with respect to claim 1. Although claim 8 further recites “A dynamic approval system comprising: a control module for managing the dynamic approval system; an effectiveness module for determining an effectiveness value of a potential approver; a group module for identifying the potential approver based on an analysis of a request; a weight module for allocating approval points to each approver in an approval group; a risk module for determining a risk level associated with the request; a communication module; a computing processor; and a memory coupled to the computing processor”, and claim 15 further recites “A computer program product comprising a computer readable storage medium having a computer readable program stored therein to process natural language text” when considered in view of the claims as a whole, the recited computer elements do not integrate the abstract idea into a practical application because the computer elements are generally linking the abstract idea to a specific technology environment. As a result, claims 8 and 15 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
Claims 2-7, 9-14, and 16-20 do not include additional elements beyond those recited by independent claims 1, 8, and 15. As a result, claims 2-7, 9-14, and 16-20 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
With respect to Step 2B of the framework, claim 1 does not include additional elements amounting to significantly more than the abstract idea. As noted above, claim 1 includes additional elements that does not recite an abstract idea. The additional elements of claim 1 include “analyzing a request from a requester with a natural language processor” and “communicating, based on analyzing the request, with an information system external to the dynamic approval system”. The above mentioned steps of “analyzing a request from a requester with a natural language processor” and “communicating, based on analyzing the request, with an information system external to the dynamic approval system” are elements used to apply the abstract idea. As a result, claim 1 does not include additional elements that amount to significantly more than the abstract idea under Step 2B.
As noted above, claims 8 and 15 recite substantially similar limitations to those recited with respect to claim 1. Although claim 8 further recites “A dynamic approval system comprising: a control module for managing the dynamic approval system; an effectiveness module for determining an effectiveness value of a potential approver; a group module for identifying the potential approver based on an analysis of a request; a weight module for allocating approval points to each approver in an approval group; a risk module for determining a risk level associated with the request; a communication module; a computing processor; and a memory coupled to the computing processor”, and claim 15 further recites “A computer program product comprising a computer readable storage medium having a computer readable program stored therein to process natural language text”, the recited computer elements do not amount to significantly more than the abstract idea because the computer elements are generic computer elements that are merely used as a tool to apply the recited abstract idea. Further, looking at the additional elements as an ordered combination adds nothing that is not already present when considering the additional elements individually. As a result, claims 8 and 15 do not include additional elements that amount to significantly more than the abstract idea under Step 2B.
Claims 2-7, 9-14, and 16-20 do not include additional elements beyond those recited by independent claims 1, 8, and 15. As a result, claims 2-7, 9-14, and 16-20 do not include additional elements that amount to significantly more than the abstract idea under Step 2B.
Therefore, the claims are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea. Accordingly, claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Conclusion
Any inquiry concerning this communication from the examiner should be directed to Abdallah El-Hagehassan whose telephone number is (571) 272-0819.  The examiner can normally be reached on Monday- Friday 8 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3734.
Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information of published applications may be obtained from either private PAIR or public PAIR. Status information of unpublished applications is available through private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the private PAIR system, contact the electronic business center (EBC) at (866) 271-9197 (toll-free). If you would like assistance from a USPTO customer service representative or access to the automated information system, call (800) 786-9199 (in US or Canada) or (571) 272-1000.

/ABDALLAH A EL-HAGE HASSAN/
Examiner, Art Unit 3623